Citation Nr: 1001062	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  09-15 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1945 to August 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

In September 2009, the Veteran and his spouse presented 
testimony before the undersigned Veterans Law Judge at a 
Travel Board hearing at the RO.  A transcript of the hearing 
is associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  


FINDING OF FACT

The Veteran's service-connected disabilities include a 
disability rated as 60 percent disabling; the service-
connected disabilities preclude him from securing or 
following any form of substantially gainful employment 
consistent with his education and industrial background.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the effective-date element of his claim.  In 
addition, the Board has determined that the evidence 
currently of record is sufficient to substantiate the 
Veteran's claim.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009) or 38 C.F.R. § 3.159 (2009).

Legal Criteria

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated as totally disabled.  38 C.F.R. § 4.16.  

"Substantially gainful employment" is that employment that 
"is ordinarily followed by the nondisabled to earn their 
livelihoods with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal 
employment will not be considered substantially gainful 
employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned, if the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that if there is only one such 
disability it is ratable at 60 percent or more, and that if 
there are two or more such disabilities at least one is 
ratable at 40 percent or more and the combined rating is 70 
percent or more.  38 C.F.R. § 4.16(a).

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

A claim for a TDIU presupposes that the rating for the 
service-connected disabilities is less than 100 percent, and 
only asks for a TDIU because of "subjective" factors that the 
"objective" rating does not consider.  Vittese v. Brown, 7 
Vet. App. 31, 34-35 (1994).
Analysis

The Veteran is service-connected for seminal fasciculitis, 
secondary to tuberculosis of the left testicle and status 
post left orchiectomy, rated as 60 percent disabling, and for 
prostatitis, rated as 10 percent disabling.  The Veteran's 
combined evaluation for compensation is 60 percent.  His 
claim for a TDIU was received in January 2008.

As the Veteran has a disability rated as 60 percent 
disabling, the minimum schedular criteria for a TDIU are met.  
The determinative issue, therefore, is whether his service-
connected disabilities render him incapable of securing or 
maintaining substantially gainful employment.

On his TDIU claim form, the Veteran noted that he worked for 
the U.S. Post Office from 1949 to 1979.  Moreover, he 
indicated that he did not leave his job due to his service 
connected disabilities.  He also wrote that the highest level 
of education completed was 4 years of high school.  

In various statements and during his September 2009 Board 
hearing, the Veteran has indicated his belief that his 
service-connected seminal fasciculitis prevents him from 
working.  During the hearing, the Veteran stated that the 
primary symptoms stemming from his disability are urinary 
frequency and associated leakage requiring the use of 
absorbent materials.  He indicated that he had to change 
these absorbent materials approximately 4 times per day.  
While he pointed out that he retired from working in 1979 due 
to other disabilities, he expressed his belief that the 
severity of his symptoms related to his service-connected 
disabilities would prevent him from working at this time.  He 
elaborated that he used to work as a mail carrier, and that 
his problems with frequent, sudden urination would have made 
his job extremely difficult as there would be little 
opportunity to find a restroom while delivering the mail.  
Moreover, he noted that his service-connected disabilities 
prevent him from doing almost any social activity.  The 
Veteran's wife testified that she frequently has to clean up 
after the Veteran and change his clothes.

The Veteran's VA outpatient treatment records show treatment 
for his service-connected genitourinary disabilities, as well 
as a variety of other maladies including asthma, diabetes, 
hypertension, and arthritis.  The Veteran was also afforded a 
VA examination in April 2008 to determine the effects of his 
service-connected disabilities on his employability.  Upon 
examination, the Veteran reported a history of a left 
orchiectomy for tuberculosis when he was in the service.  He 
denied that the orchiectomy had any impact on his occupation 
as a mail carrier.  The examiner noted that the Veteran was 
granted a 10 percent rating for prostatitis, long after the 
Veteran retired.  The Veteran also reported that he underwent 
another surgery in 2007 for benign prostatic hypertrophy.  He 
endorsed symptoms of voiding complications, including small 
caliber stream, decreased force, hesitancy, and incontinence.  
He also noted that he has to wear absorbent material for his 
incontinence, and these must be changed 2 to 3 times per day.  
The examiner found that the Veteran's orchiectomy or 
prostatisis did not have any impact on his occupation.  Thus, 
he concluded that the service-connected disabilities would 
not have an effect on physical or sedentary employment.  
However, he noted that the Veteran had a long list of non-
service-connected medical issues that would render him 
unemployable.

The question of employability must be looked at in a 
practical manner, and mere theoretical ability to engage in 
substantially gainful employment is not a sufficient basis to 
deny benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant.  Moore v. Derwinski, 1 Vet. App. 356, 358 
(1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 
(8th Cir. 1975).

After careful consideration, the Board finds that the Veteran 
meets the requirements for a TDIU.  The Board acknowledges 
the opinion of the VA examiner that the Veteran's service-
connected disabilities did not preclude him from finding and 
obtaining gainful employment.  However, the Board finds that 
this opinion is of little probative value because the 
examiner based his opinion on the fact that the Veteran's 
service-connected disabilities did not impact his employment 
at the time of his retirement.  He did not consider the 
severity of the Veteran's current symptoms nor discuss their 
impact on the Veteran's ability to obtain and maintain 
employment. 

Moreover, the record contains sufficient lay evidence and 
corroborating medical evidence to establish that the Veteran 
is unemployable as a result of service-connected 
disabilities.  In this regard, the Board notes that the April 
2008 VA examination disclosed that the Veteran suffers from 
voiding problems and incontinence requiring the use of 
absorbent materials.  The Veteran has also presented credible 
testimony concerning the nature of his disability and how it 
would have negatively impacted his ability to perform his 
duties as a mail carrier if he were currently working.

In sum, the evidence of record supports the Veteran's 
contention that his service-connected disabilities render him 
unemployable.  Specifically, the Veteran's credible and 
competent lay statements establish that he experiences 
problems with voiding dysfunction and incontinence as a 
result of his service-connected disabilities.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the 
frequency and severity of the Veterans voiding dysfunction 
and incontinence would prevent him from maintaining 
substantially gainful employment.

The Board also notes that even if the Veteran were healthy, 
his employment options would be limited because he last 
worked almost 30 years ago.  In light of this fact, the 
Veteran's statements concerning the impact of his 
disabilities on his life, and the medical evidence 
documenting the nature and severity of his service-connected 
genitourinary disorders, the Board is satisfied that the 
Veteran is unemployable due to his service-connected 
disabilities.


							(CONTINUED ON NEXT PAGE)





ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


